NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted June 20, 2019*
                                 Decided June 24, 2019

                                         Before

                        MICHAEL S. KANNE, Circuit Judge

                        AMY C. BARRETT, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

No. 19‐1159

ACHASHVEROSH ADNAH                              Appeal from the United States District
AMMIYHUWD,                                      Court for the Northern District
    Petitioner‐Appellant,                       of Indiana, Hammond Division.

      v.                                        No. 2:19CV3

MICHAEL R. POMPEO, Secretary of                 Joseph S. Van Bokkelen,
State, et al.,                                  Judge.
        Respondents‐Appellees.

                                       ORDER

       Federal officials denied Achashverosh Adnah Ammiyhuwd’s application for a
passport designating him as an ambassador or diplomat and identifying him as a dual
citizen of the United States and the “Israelite‐American national republic.” Alleging that
this decision effectively placed him in “Federal custody and slavery,” he petitioned for
a writ of habeas corpus under 28 U.S.C. § 2241. He also asserted under Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), and 42 U.S.C.

      * We have agreed to decide this case without oral argument because the appeal is
frivolous. FED. R. APP. P. 34(a)(2)(A).
No. 19‐1159                                                                           Page 2

§ 1985, that employees at a federal courthouse violated his constitutional rights in
obstructing his first attempt to file his petition. The district court denied the petition
because Ammiyhuwd was not in the custody of the respondents and because he could
not use a petition for a writ of habeas corpus to bring his civil rights claims. The court
advised Ammiyhuwd that he would need to file new lawsuits (one for each of the
unrelated sets of allegations and defendants) and, for each, pay the filing fee for civil
actions rather than the $5.00 fee for habeas petitions.

        On appeal, Ammiyhuwd maintains that he is in custody within the meaning of
§ 2241 because the refusal to issue him a passport is a “restraint” on his liberty. But
Ammiyhuwd is not in federal prison, nor is he on probation or subject to the other
formal restraints that have been recognized as “custody.” See Jones v. Cunningham,
371 U.S. 236, 243 (1963); see also Maleng v. Cook, 490 U.S. 488, 490–93 (1989); Virsnieks
v. Smith, 521 F.3d 707, 717–18 (7th Cir. 2008) (discussing what constitutes “custody”). If
he qualifies, Ammiyhuwd may be free to obtain a passport—just without being
designated an ambassador, diplomat, or dual citizen. Because he is not in “custody” as
that term is used in § 2241, his petition must be dismissed. See al‐Marri v. Rumsfeld,
360 F.3d 707 (7th Cir. 2004).

       Ammiyhuwd also asserts that he should have been permitted to proceed on the
constitutional claims that he asserted in his petition. But the district court was correct to
dismiss those claims without prejudice. “When there isnʹt even an indirect effect on
duration of punishment,” a petition under § 2241 cannot be used to raise civil rights
claims. Robinson v. Sherrod, 631 F.3d 839, 840–41 (7th Cir. 2011); Glaus v. Anderson,
408 F.3d 382, 386–90 (7th Cir. 2005). Furthermore, Ammiyhuwd paid the filing fee for a
postconviction action, not a civil action, so he was not entitled to bring the
constitutional claims without first paying the proper fee or applying for pauper status.
See 28 U.S.C. §§ 1914(a), 1915.

       Finally, Ammiyhuwd has submitted a number of filings to this court, but it is
unclear whether he seeks any relief. To the extent he seeks relief based on those filings,
his request is DENIED. We have considered Ammiyhuwd’s other contentions, but none
merits discussion. We MODIFY the judgment to show that Ammiyhuwd’s petition is
DISMISSED and AFFIRM it as modified.